UNITED S'I`ATES DISTRICT COUR'I`
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISI()N

PEGASUS EQUINE GUARDIAN ASS’N : NO. 2:17-€\1-0980

VERSUS : JUDGE SUMMERHAYS

U.S. ARMY, ET AL. :l MAGISTRATE JUDGE KAY
MEMORANDUM RULING

 

Before the court is a Motion for Leave to File Arnicus Curiae Brief [doc. 1021 filed by
Kimberly Sheppard in support of plaintiff Pegasus Equine Guardian Association (“Pegasus”). See
doc. 102, att. 2. The United States Army and Brigadier General Patrick D. Franl<, defendants in
this matter, oppose the motion and Sheppard has filed a reply. Docs. 104, 107.

I.
BACKGROUNI)

'This action arises tinder the Administrative Procedures Act, 5 U.S.C. § 701 et Seq., as a
challenge to decisions made by the Army and Brigadier General Frank, in his official capacity as
commanding general of Fort Polk and the Joint Readiness Training Center (“JRTC”), concerning
horses trespassing on the Army’ s property at Folt Polk, Louisiana. Pegasus, plaintiff in this matter,
is a non-profit regional conservation organization and has members Who recreate in and enjoy the
landscape of Fort Polk and the adjoining Kisatchie Nationai Forest. Doc. l, pp. 4H5, HH[ 9ml3. lt
challenges the defendants’ decisions regarding removal of the horses from Fort Polk under the
National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq. , and the National Historic

Preservation`Act (“NHPA”), 54 U.S.C. § 306108 et seq.

 

 

'l`he parties have filed cross-motions for summary judgment, Which are pending before the
court. See docs. 96, 101. Kimberly Sheppard, who is not a party to the suit but is a former board

member of Pegasus,1

now seeks leave to file a brief she prepared (“Sheppard brief”) in partial
support of Pegasus’s position Doc. l07, pp. l, 6; see doc. 102, att. 2 (Sheppard brief`). The
defendants oppose the motion because it (i) is untimely, (2) is not relevant or useful, and (3) does
not provide any new information or raise new issues. Doc. 104. Sheppard counters that her brief
' provides new information in the form of her position that the horses are wild animals and thus
subject to various federal and state protections for that category, contrary to the position adopted
by the Army. Doc. 107. Accordingly, she maintains, her brief shows that the horses’ rights Were

not given proper consideration under NEPA in the defendants’ decision-making process. Id.

II.
LAW & APPLICATION

A. Standards Governing Filing of an Alnicus Brief

An individual who participates as an amicus curiae is not a party in the litigation Rather, _
his purpose is to submit briefing that wili assist the court Without duplicating or advocating for a
party to the suit. Cfr. for Bio. Diversity v. Jewell, 2017 WL 4334071, at *1 (citing NewarkBranch,
N.A.A.C.P. v. Town ofHarrison, 940 F.2d 792, 808 (3d Cir. 1991)). There is no rule governing the
appearance of an amicus curiae in the district courts Instead, “[d]istrict courts have inherent
authority to appoint or deny amfci” as derived from Federal Rule of Appellate Procedure 29. Jirz
v. Mnistry ofState Sec.,' 557 F.Supp.2d 131, 136 (D.D.C. 2008) (internal quotations omitted).
“The concerns of necessity and timeliness which undergird [Rule 29] appear no less important in

the district court than in the court of appeals.” Abu-Jamal v. Horn, 2000 WL 1100784, at *5 (E.D.

 

1 Sheppard provides that she was a founding member of Pegasus but resigned from the organization in May 2018 due
to disagreements with plaintiffs counsel and the rest of the board over litigation strategy Doc. 107, att. l, pp. 4-5.

,2-

 

Pa. Aug. 7, 2000). Courts instead refer to Rule 29 in determining whether to grant leave to file an
amicus brief. E.g., Auto. Club ofN. Y., Inc. v. PortAuth. ofN. Y. & N.J., 2011 WL 5865296, at *1
& n. 1 (S.D.N.Y. Nov. 22, 2011). Though the decision still lies solely within the district court’S
discretion, the court may be guided by factors such as whether the proffered information is “timely
and useful or otherwise necessary to the administration of justice.” United Sz‘ates ex rel. Gudur v.
Deloitte Consulring LLP, 512 F.Supp.2d 920, 927 (S.D. Tex. 2007), ajj"d sub nom United States
ex rel. Gudur v. Deloitte & Touche, 2008 WL 324-4000 (Sth Cir. Aug. 7, 2008) (internal quotations
omitted).

B. Standards Appiied to Sheppard’s Motion

The defendants oppose the motion for leave to file an amicus curiae brief as (l) untimely,
(2) not helpful or useful, and (3) not providing any new information Rule 29 generally requires
that an amicus brief be filed “no later than 7 days after the principal brief of the party being
supported is filed.” Fed. R. App. Proc. 29(a)(6). Sheppard’s brief was filed over two months after
Pegasus filed its motion for summary judgment See docs. 96, 102. Cornments to Ruie 29, however,
show that the deadline may be flexible so long as the opposing party is given adequate time to
respond to issues raised in the amicus brief. Fed. R. App. Proc. 29, cmt. (e). The court has not yet
taken up the motion for summary judgment, and the defendants’ deadline for filing their reply brief
has not yet passed Doc. ll3. The untimeliness of the motion would therefore likely serve as
insufficient cause, by itself, to deny Sheppard’s motion and the court will instead address
defendants’ second and third arguments first.

Because this action arises under the APA, the court exercises a limited scope of review and
Will only set aside the challenged decision if it is arbitrary, capricious, not in accordance with the

law, or exceeds the agency’s statutory authority. E.g., Biodiversily Legal Found. v. Babbitr, 146

 

 

F.3d 1249, 1252 (10th Cir. 199 8). NEPA requires that an agency take a “hard look at environmental
consequences” before making a decision, but only “prescribes the necessary process for preventing
uninforrned-»~rather than unwise-#agency action.” Robertson v. Merhow Valley Citizen Council,
490 U.S. 332, 350-51 (1989). Accordingly, a NEPA’s mandate is “essentially procedura ” and
does not prescribe a particular result. City ofShoreacres v. Waterworth, 332 F.Supp.2d 992, 1005
(S.D. Tex. 2004) (quoting Vermont farler Nucfear Power Corp. v. Nafural Res. Def Council,
435 U.S. 519, 558 (1978)).

Sheppard’s brief primarily consists of legal argument relating to Whether the horses are
wild animals, in response to the defendants’ determination that the horses are not covered by the
Wild Free-Roaming Horses and Burros Act (“WHBA”), 16 U.S.C. § 1331 et Seq. See doc. 102,
att. 2. The defendants argue that Sheppard’s brief is irrelevant to the alleged NEPA violation
because the issues she raises were already considered by the Arrny, the United States District Court
for the Eastern District of Louisiana, and the United States Court of Appeals for the Fifth Circuit.
They also maintain that her arguments do not show that the Arrny fell short of its obligation to
consider an issue»-instead, she merely disagrees with the result. Doc. 104, pp. 3-5.

Sheppard asserts that a proper NEPA analysis was not conducted in this matter because the
defendants have not adopted her position that the horses are Wild. Doc. 102, att. 2, p. 7. To this
end she argues for several pages about the statutory definitions of livestock under federal and state
law. Id. at 1-16. She also attaches a New Mexico state court case from October 2018, Where the
court reversed a determination by the New Mexico Livestock Board and determined that a herd
comprised wild horses and was entitled to protection available under New Mexico law, as well as
a 1994 opinion from the New Mexico attorney general on state law protections and state

jurisdiction over wild horses on Army property. Id. at 18-37, 38-48. Finally, she attaches a

 

 

“[s]upplemental statemen ” by an unnamed author on potential results of rounding up the horses;
a copy of her correspondence with an anthropology professor about the horses; pictures of the
horses; and a copy of Louisiana statute that prohibits long»distance sale of certain horses. Id. at
49+~57.

ln 2016 the defendants released their draft Environmental Assessment (“EA”) and Finding
of No Significant Impact (“FONSI”) relating to the current challenged decision for public
comment See JRTC-A-000003. Cornrnenters raised several issues, including the status of the
animals as “wild” and the application of the WHBA. JRTC-A~000004; JRTC-B-001044_1340. in
response the defendants quoted an opinion from the United States District Court for the Eastern
District of Louisiana, upholding their 1999 determination that the animals Were not subject to
WHBA’s protections JRTC»A~000004; see JRTC~B~OOO142-JRTC~B~000155 (summary
judgment decision). Defendants also stated that they had not found “any additional information
that would change the conclusion that was reviewed by the court in 2001,” and reviewed reasons
why the WHBA did not apply. JRTC-A-000004.

Sheppard’s brief makes a legal argument that the horses qualify as Wild animals,
notwithstanding the decisions above, because they do not meet federal definitions of livestock
Doc. 102, att. 2. She admits that the animals are not subject to the WHBA. Id. at 9~10. She asserts
that the animals are therefore covered by unspecified federal and state animal Welfare laws. Id. at
8-12. However, she fails to show any statute that would offer the horses greater protection as
“wild” creatures,. outside of the WHBA. Additionally, Pegasus has already argued at length about
the horses’ contributions to the environment due to their untamed status and alleged descent,
regardless of their qualification under the WHBA. Thus, to the extent that Sheppard’s arguments

relate to the horses’ proper categorization for the purposes of invoking animal Welfare protections,

 

they are irrelevant To the extent they urge consideration of the horses’ undomesticated Status in
evaluating environmental or cultural impacts under NEPA or NHPA, they are duplicative of What
Pegasus has already set forth with more comprehensive arguments and greater proposed
evidentiary support Accordingly, Sheppard’s brief is unhelpful to the court in deciding the
pending motions for summary judgment and will therefore be denied.

III.
CoNCLUSIoN

For the reasons provided above, the Motion for Leave to File Amicus Curiae Brief [doc.
101] is DENIED.

THUS DONE AND SIGNED in Chalnbers this Q<gdlday of .1 anuary, 2019.

 

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRlCT IUDGE

 

 

